Title: General Orders, 16 October 1777
From: Washington, George
To: 



Head Quarters, at Peter Wentzes, Worcester Township [Pa.] October 16th 1777.
Carlisle.Lancaster. York.


The Commander in Chief positively orders, that the horse encamp compactly, in the rear of the army, and as near as possible to Head Quarters.
The regiments are to continue to draw materials for cartridges, and go on making them every day with care and dispatch, and when made, they are to be returned to the Commissary of military stores.
The Court of enquiry of which Major General Lord stirling was president, held the 12th instant, to examine into the conduct of Major General Sullivan, in the expedition commanded by him to Staten-Island in the month of August last, report their opinion thereon as follows—viz.
“The Court after hearing the evidence against the conduct of Major General Sullivan, and those produced by him in his defence, and duly considering the same, are unanimously of opinion, that the expedition against the enemy on Staten-Island was eligible, and promised great advantage to the cause of America—That the expedition was well concerted, and the orders for the execution proper, and would have succeeded with reputation to the General, and the troops under his command, had it not in some measure been rendered abortive by accidents, which were out of the power of the General to foresee or prevent—That General Sullivan was particularly active in embarking the troops to the Island, and took every precaution in his power, to bring them off—That he made early provision at Elizabeth-town for refreshing the troops of his division, when they returned to Jersey; And that upon the maturest consideration of the evidence in possession of this court, General Sullivan’s conduct, in planning and executing the expedition, was such in the opinion of this court, that he deserves the approbation of his country, and not it’s censure—The Court therefore are unanimously of opinion that he ought to stand honorably acquitted of any unsoldierlike conduct, in the expedition to Staten-Island.”
After Orders. The regiments commanded by Colonels Greene—Angel—Durkee and Chandler, are to form one brigade under the command of Brigadier Genl Varnum—The regiments commanded by Col. Prentice, Bradley and Swift are to form one brigade, under the

command of Brigadier Genl Huntington—These two Brigades form a division, to be commanded by Brigadier General McDougall.
